Case 1:19-mc-00290-LPS Document 86 Filed 04/27/21 Page 1 of 3 PageID #: 2204




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 OI EUROPEAN GROUP B.V.,

                Plaintiff,

        v.                                                   C.A. No. 19-mc-290 (LPS)

 BOLIVARIAN REPUBLIC OF VENEZUELA,


                Defendant.


        SECOND SUPPLEMENTAL DECLARATION OF BARBARA MIRANDA

       I, Barbara Miranda, hereby declare under penalty of perjury, pursuant to 28 U.S.C. § 1746,

that the following is true and correct to the best of my knowledge:

       1.      I am an attorney and the Director of Investigations at the law firm of Sequor Law,

P.A., which is counsel for Plaintiff and judgment creditor OI European Group B.V. (“OIEG”) in

the above-captioned action.

       2.      I am fluent in both English and Spanish.

       3.      I make this declaration in support of Plaintiff’s Renewed Motion for an Order

Authorizing the Issuance of a Writ of Attachment Fieri Facias.

       4.      Attached hereto as Exhibit 1 is a true and correct copy of a press release published

on the PDVSA ad hoc board’s website titled “The ad hoc Administrative Board of Petróleos de

Venezuela, S.A. Announces Payment of the PDVSA 2020 Coupon.,” dated April 29, 2019, and

available at http://pdvsa-adhoc.com/notice1/.

       5.      Attached hereto as Exhibit 2 is a true and correct copy of a press release published

on the PDVSA ad hoc board’s website titled “The ad hoc administrative board of Petróleos de
Case 1:19-mc-00290-LPS Document 86 Filed 04/27/21 Page 2 of 3 PageID #: 2205




Venezuela, S.A. announces that the National Assembly of the Bolivarian Republic of Venezuela

has authorized the payment of interest on the PDVSA 2020 bond,” dated May 9, 2019, and

available at http://pdvsa-adhoc.com/notice2/.

       6.      Attached hereto as Exhibit 3 is a true and correct copy of a press release published

on the PDVSA ad hoc board’s website titled “The ad hoc Administrative Board of Petróleos de

Venezuela, S.A. Announces Payment of the PDVSA 2020 Coupon.,” dated May 15, 2019, and

available at http://pdvsa-adhoc.com/notice3/.

       7.      Attached hereto as Exhibit 4 is a true and correct copy of a PDVSA Organization

Chart published in the English language version of the PDVSA corporate website available at

http://www.pdvsa.com/index.php?option=com_content&view=article&id=6544&Itemid=889&lang=en.

       8.      Attached hereto as Exhibit 5 is a true and correct copy of the Expert Report of

Manuel A. Gomez in Support of Northrop Grumman Ship Systems, Inc’s Reply to Petroleos De

Venezuela, S.A’s Cross-Motion to Dismiss for Lack of Jurisdiction and in Opposition of Plaintiff’s

Amended Motion for a Writ of Attachment Fieri Facias, filed in Northrop Grumman Ship Systems,

Inc. v. The Ministry of Defense of The Republic of Venezuela, Case No. 1:20-mc-00257 (D. Del.

Apr. 16, 2021) [D.I. 39].
Case 1:19-mc-00290-LPS Document 86 Filed 04/27/21 Page 3 of 3 PageID #: 2206
